DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The ending punctuation is comma as opposed a full stop.  Appropriate correction is required.
Double Patenting
Claims 1, 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-11 of U.S. Patent No.11203442. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass nearly identical scope.
Instant Application 
Claim set 10/14/2021 of PN11203442
1. An in-flight safety enhancing system comprising: a combined automatic dependent surveillance broadcast (ADS-B) and carbon monoxide (GO) detecting device configured to receive an ADS-B transmission and obtain a CO reading; and a flight application executing on an aircraft crew computing device separate from the combined ADS-B and CO detecting device, and configured to: receive the ADS-B transmission and the CO reading; augment the flight application with information extracted from the ADS-B transmission; and provide a CO status notification when the CO reading exceeds a CO threshold value.
1. (Currently Amended) A combined automatic dependent surveillance broadcast (ADS-B) and carbon monoxide (CO) detecting device comprising: an ADS-B circuitry configured to receive an ADS-B transmission; a CO sensor configured to obtain a CO reading for ambient air in an aircraft cabin; a status indicator configured to provide an alert when the obtained CO reading exceeds a CO threshold value, configured to generate a data stream combining the ADS-B transmission and the CO reading; and a wireless communication circuitry configured to provide the data stream to at least one aircraft crew computing device.
3. The in-flight safety enhancing system of claim 1, wherein the received ADS-B transmission comprises at least one selected from an inflight weather information, a traffic information, and notices to airmen (NOTAMs),
3. (Currently Amended) The combined ADS-B and CO detecting device of claim 1, wherein the received ADS-B transmission comprises at least one selected from an inflight weather information, a traffic information, and notices to airmen (NOTAMs).
4. The in-flight safety enhancing system of claim 1, wherein the combined ADS-B and CO detecting device comprises a CO sensor configured to perform a periodic self-test.
4. (Original) The combined ADS-B and CO detecting device of claim 1, wherein the CO sensor performs a periodic self-test.
5. The in-flight safety enhancing system of claim 1, further comprising a status indicator configured to provide an alert when the obtained CO reading exceeds a CO threshold value
Claim 1
6. The in-flight safety enhancing system of claim 5, wherein the CO threshold value establishes a caution threshold for a CO concentration in the ambient air.
Claim 1
7. The in-flight safety enhancing system of claim 5, wherein the CO threshold value establishes a danger threshold for a CO concentration in the ambient air.
Claim 1
8. The in-flight safety enhancing system of claim 5, wherein the status indicator comprises at least one of a light emitting diode and a buzzer.
8. (Previously Presented) The combined ADS-B and CO detecting device of claim 1, wherein the status indicator comprises at least one of a light emitting diode and a buzzer.
9. The in-flight safety enhancing system of claim 1, further comprising at least one of a global positioning system (GPS) sensor, a pressure sensor, a temperature sensor, and an attitude and heading reference system (AHRS).
9. (Original) The combined ADS-B and CO detecting device of claim 1, further comprising at least one of a global positioning system (GPS) sensor, a pressure sensor, a temperature sensor, and an attitude and heading reference system (AHRS).
10. The in-flight safety enhancing system of claim 9, wherein the AHRS enables a real- time depiction of the aircraft's attitude on the at least one aircraft crew computing device.
10. (Original) The combined ADS-B and CO detecting device of claim 9, wherein the AHRS enables a real-time depiction of the aircraft's attitude on the at least one aircraft crew computing device.
11. The in-flight safety enhancing system of claim 9, wherein the temperature sensor acquires a temperature reading, and wherein the processor is further configured to perform a temperature compensation of the CO reading using the temperature reading.
11. (Original) The combined ADS-B and CO detecting device of claim 9, wherein the temperature sensor acquires a temperature reading, and wherein the processor is further configured to perform a temperature compensation of the CO reading using the temperature reading.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruttler US20170324437.
Regarding claim 1, Ruttler discloses an in-flight safety enhancing system (headset 100 of fig. 1 and para.25) comprising: a combined automatic dependent surveillance broadcast (ADS-B receiver 130 of fig.1 and para.25) and carbon monoxide (CO sensor 142 of fig.1 and para. 25) detecting device configured to receive an ADS-B transmission and obtain a CO reading; and a flight application executing on an aircraft crew computing device (augmented reality eyewear 120 of fig.1A and para. 25) separate from the combined ADS-B and CO detecting device, and configured to: receive the ADS-B transmission and the CO reading (disclosed in fig. 1A and para 63 is “ As an example, the eyewear 120 can output …..oxygen/carbon monoxide level information obtained from a sensor 128, body temperature or oxygen level information obtained from a sensor 118 or 156, traffic and weather information obtained from a ADS-B receiver 260 ; augment the flight application with information extracted from the ADS-B transmission; and provide a CO status notification when the CO reading exceeds a CO threshold value”).
Regarding Claim 2, Ruttler discloses wherein the CO status notification comprises at least one selected from a visual notification in a user interface configured to display content of the flight application, and an audio notification provided via a headset interfacing with the aircraft crew computing device (disclosed in fig. 1A and para.34 is “The information obtained from the carbon monoxide sensor 142 can be output to the speakers 112, the augmented virtual reality eyewear 120 or eyewear 121, or the armband 139. This information can be an audible or visual warning of dangerous levels of detected carbon monoxide”).
Regarding Claim 3, Ruttler discloses wherein the received ADS-B transmission comprises at least one selected from an inflight weather information, a traffic information, and notices to airmen (NOTAMs) (fig. 1A and para.  28 “the ADS-B receiver 130 includes a receiver to capture traffic and weather information broadcast from other ADS-B transmitters (e.g., aircraft, ground, or satellite based)”.
Regarding Claim 5, Ruttler discloses further comprising a status indicator
configured to provide an alert when the obtained CO reading exceeds a CO threshold value(disclosed in fig. 1A and para 63 is “ As an example, the eyewear 120 can output ….. augment the flight application with information extracted from the ADS-B transmission; and provide a CO status notification when the CO reading exceeds a CO threshold value”).
	Regarding Claim 9, Ruttler discloses further comprising at least one of a
global positioning system (GPS) sensor, a pressure sensor, a temperature sensor, and
an attitude and heading reference system (AHRS). (Rutller discloses in fig. 1A and para. 64 “the eyewear 121 can output ATC commands received via the radio 250 or the auxiliary radio 138 as text, navigation pathways or boxes using information from an aircraft panel mounted certified GPS 264, heading/altitude/speed/minimum bug information obtained from an aircraft navigation system 248, oxygen/carbon monoxide level information obtained from a sensor 128, body temperature or oxygen level information obtained from a sensor 118 or 156, traffic and weather information obtained from a ADS-B receiver 260”.
	Regarding claim 10, Ruttler discloses in fig. 58 and para. 126 in view fig. 1A and para. 64 wherein the AHRS enables a realtime	depiction of the aircraft’s attitude on the at least one aircraft crew computing device. (Disclosed in para. 126 is “The processor component can use real-time measurements of barometric pressure and temperature to calibrate a GPS altitude to obtain actual density altitude values. These sensors can be incorporated into the aviation communication headset to enable the processor component to more accurately determine an expected blood oxygen level for a particular altitude MSL”).
	Regarding Claim 12, Ruttler discloses method for enhancing in-flight safety, the method comprising: obtaining, by a combined ADS-B and CO detecting device (headset 100 of fig. 1A and para.25), a CO reading from a
CO sensor (CO sensor 142 of fig. 1A and para.25);
receiving, by the combined ADS-B and CO detecting device, an ADS-B
transmission (Fig. 1 and para. 28); and
integrating, by the combined ADS-B and CO detecting device, the CO reading and
the ADS-B transmission into a data stream (see [0046]: data from the control unit 106 to be communicated to the augmented reality glasses 120; note: sending both the carbon
monoxide sensor information and the ADS-B information from the control unit 106 is
considered to be “integrating, by the combined ADS-B and CO detecting device, the CO reading and the ADS-B transmission into a data stream”); and
transmitting, by the combined ADS-B and CO detecting device, the data stream to
an aircraft crew computing device (eyeglasses 120 of paras.46, 63).
	Regarding Claim 13, Rutller discloses in fig. 1A and para. 63 in view para. 46 further comprising: determining, by the combined ADS-B and CO detecting device, that the CO reading exceeds a CO threshold value, and in response: providing an alert using at least one status indicator.
	Regarding Claim 14, Rutller discloses fig. 1A and para. 63 in view para. 46 further comprising:	augmenting a flight application executing on the aircraft crew computing device with information extracted from the ADS-B transmission;	presenting the augmented flight application content in a user interface; and providing, based on the determination that the CO reading exceeds the CO threshold value, a CO status notification in the user interface. 
	Regarding Claim 16, Ruttler discloses wherein the received ADS-B transmission comprises at least one selected from an inflight weather information, a traffic information, and notices to airmen (NOTAMs) (fig. 1A and para.  28 “the ADS-B receiver 130 includes a receiver to capture traffic and weather information broadcast from other ADS-B transmitters (e.g., aircraft, ground, or satellite based)”.
	Regarding Claim 18, Rutller discloses in fig. 1A and para. 63 further comprising:
providing an alert when the obtained CO reading exceeds a CO threshold value.

Allowable Subject Matter
Claims 11, 15, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note
	Claims 4, 6-8 would allowable is double patenting rejection is overcome. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685